MIDDLETON, J.
It appears that there is no objection made to the amount so allowed as being unreasonable, the sole contention of the plaintiff in error is that both the Probate Court and the Court of Common Pleas were without the authority or jurisdiction to make any allowance under the facts named for the services so rendered by the defendant in error.
We are of the opinion that the Probate Court had jurisdiction to allow a reasonable attorney fee to the defendant in error. Trumpter, Admr. et al v. Broyer, et al, 95 OS. 194; Estate of Mary A. Oskamp, decedent, 1 O.N.P. (n.s) 197. It necessarily follows that on appeal the funds of the estate were brought into the Common Pleas Court and that Court had like jurisdiction.
The judgment is affirmed.
(Cushing, J., and Lemert, J., concur.)